Name: 76/775/ECSC: Commission Decision of 28 July 1976 extending for six months Decision 71/314/ECSC of 27 July 1971 authorizing specialization Agreements covering the manufacture of rolled-steel products and Agreements for the setting up of an agency to allocate orders for merchant steel bars and wire rod between Eisenwerk-Gesellschaft MaximilianshÃ ¼tte mbH, KlÃ ³ckner-Werke AG and Stahlwerke Peine-Salzgitter AG
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-02

 nan